UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                           :
SYLVIA M. RIVERA,                                          :
                                                           :
                                Plaintiff,                 : MEMORANDUM
                                                           : DECISION AND ORDER
                  -against-                                :
                                                           : 19-cv-2006 (BMC)
NANCY A. BERRYHILL, Acting                                 :
Commissioner of the Social Security                        :
Administration,                                            :
                                                           :
                                Defendant.                 :
----------------------------------------------------------- X

COGAN, District Judge.

       Plaintiff challenges the decision of an Administrative Law Judge (“ALJ”) that she was

not disabled as defined by the Social Security Act (“Act”), 42 U.S.C. § 401, for the period from

June 19, 2015 through March 27, 2017. In a partially favorable decision, the ALJ held that

plaintiff only became disabled under the Act on March 28, 2017, her 55th birthday. The parties

do not dispute that plaintiff suffered from fibromyalgia during the relevant time period.

However, the ALJ concluded that plaintiff, despite her diagnosis, retained the residual functional

capacity (“RFC”) to perform light work.

       Plaintiff contends the ALJ committed three errors: (1) the ALJ erred by failing to give

controlling weight to her treating physician’s opinion; (2) the ALJ lacked substantial evidence to

determine she maintained the RFC to perform light work; and (3) the hypothetical that the ALJ

posed to the vocational expert and the expert’s response were both improper. For the reasons

that follow, I grant defendant’s cross-motion for judgment on the pleadings, deny plaintiff’s

motion, and dismiss the action.
                                          DISCUSSION

I.     Treating Physician Rule

       The treating physician rule “mandates that the medical opinion of a [plaintiff’s] treating

physician is given controlling weight if it is well supported by medical findings and not

inconsistent with other substantial record evidence.” Shaw v. Chater, 221 F.3d 126, 134 (2d Cir.

2000). However, the ALJ may set aside the opinion of a treating physician that is contradicted

by the weight of other evidence in the record. Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999).

A treating physician’s opinion may also be rejected if it is internally inconsistent or otherwise

uninformative. Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). An ALJ must provide

“good reasons” for affording limited weight to the treating source’s opinion and more weight to a

non-treating source. Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir. 1998).

       The “mere diagnosis of fibromyalgia without evidence as to the severity of symptoms

and limitations does not mandate a finding of disability.” Rivers v. Astrue, 280 F. App’x 20, 22

(2d Cir. 2008). With respect to pain, the Second Circuit has explained that “disability requires

more than a mere inability to work without pain. To be disabling, pain must be so severe, by

itself or in conjunction with other impairments, as to preclude substantial gainful employment.”

Dumas v. Schweiker, 712 F.2d 1545, 1552 (2d Cir. 1983).



       A. Dr. Stein’s Inconsistent Opinions

       In August 2015, plaintiff’s treating physician, Dr. Stein completed a thorough medical

review of plaintiff. According to Dr. Stein’s notes, plaintiff indicated she was “feeling well”;

“not in acute distress”; denied fatigue, tiredness and anxiety; had no pain in her shoulders,


                                                 2
elbows, wrists, hands, hips, knees, ankles, feet, or fingers; had normal range of motion and no

swelling; and maintained normal reflexes, range of motion and normal grip strength. This

medical evaluation did not mention that plaintiff’s fibromyalgia would place restrictive

limitations on her ability to stand, sit, carry objects, mentally function, or otherwise continuing

working. According to his notes, Dr. Stein recommended to plaintiff that she return within “2

months or sooner if necessary.” But plaintiff did not return to see Dr. Stein until 11 months later.

       After plaintiff’s next visit on July 1, 2016, however, Dr. Stein’s opinion abruptly

changed. During this visit, Dr. Stein did not conduct a thorough medical evaluation of plaintiff

Rather, plaintiff merely requested he complete a check box form questionnaire provided by her

attorney. This form did not provide a space for Dr. Stein to further explain his opinions, so he

did not provide a narrative in the form explaining the basis of his new assessment.

       On the check box form, Dr. Stein indicated that plaintiff was only able to sit for 1 hour

and stand/walk for 1 hour in an 8-hour workday and that she could never lift or carry more than 5

pounds. He further found that plaintiff would be cogitatively “off task” more than 41% of the

time in a day, would need 15 minutes of unscheduled breaks every 30 minutes, and would miss

more than 3 days of work each month due to her various impairments. Lastly, he concluded that

plaintiff’s fibromyalgia, evidenced by her tender and trigger points, precluded even sedentary

work on or before June 19, 2015.

       This dire assessment also determined that plaintiff’s restrictive limitations retroactively

existed even in June 2015. This stood in stark contrast to his previous August 2015 evaluation,

which painted a very difficult picture of plaintiff’s overall health. Because he did not provide a

narrative, it is difficult to reconcile Dr. Stein’s opinion that plaintiff’s impairments precluded

even sedentary work on or before June 19, 2015 with his medical assessment from August 2015,



                                                  3
when plaintiff indicated, inter alia, she was “feeling well”; “not in acute distress”; denied

fatigue, tiredness and anxiety; had no pain in the majority of her body parts; had normal range of

motion; and maintained a normal range of motion.

       When looking at the two opinions, it is as if Dr. Stein is describing completely different

versions of plaintiff. Notably, there is nothing in Dr. Stein’s August 2015 notes that indicates

plaintiff was limited in walking, her constant need to take unscheduled breaks for the majority of

the day, or that she would be mentally “off task” over 41% of the day. Dr. Stein likely could

have documented this important information had plaintiff either complained of these issues or

had he determined these limitations to apply to her in August 2015. But he did not. Thus, Dr.

Stein’s varying opinions on plaintiff’s medical condition from June 2015 to August 2015 are

inconsistent, and the ALJ properly afforded Dr. Stein’s check box form from July 2016 limited

weight because his credibility had been severely undermined. See Camille v. Colvin, 652 F.

App’x 25, 27 (2d Cir. 2016) (substantial evidence supports the limited weight that the ALJ

provided the treating physician, because it was in conflict with content in that doctor’s own

clinical notes, in conflict with the opinion of another physician, and he did not provide a

narrative for each of the check-box forms he completed).

       It is obvious that plaintiff suffers from fibromyalgia and indeed the ALJ expressly found

fibromyalgia to be one of plaintiff’s severe impairments. But the ALJ, before deciding that

plaintiff’s impairments were not shown to be so severe as to preclude her from performing light

work, was not required to defer to plaintiff’s treating physician’s opinion when his prior notes

undermined his subsequent opinion and was also contradicted by substantial medical evidence in

the record.




                                                  4
       B. Opinions of Other Physicians

       The ALJ properly determined that Dr. Stein’s opinion of plaintiff’s disability and

limitation to be “not supported by the medical evidence or clinical findings of record” because

Dr. Stein’s opinion was also contradicted by the weight of other evidence in the record, namely,

the opinions of a myriad of other physicians who had also treated plaintiff.

       First, after examining plaintiff in March and May 2015, Dr. Singh consistently assessed

plaintiff had normal memory, attention span, and concentration; no tenderness or spasm in the

lumbar spine; full motor strength in the upper and lower extremities; normal sensation, and full

power in all muscle groups. Plaintiff did not mention to Dr. Singh any muscle weakness, severe

joint stiffness, or severe pain. This evidence contradicts Dr. Stein’s assessment that, merely a

month later, plaintiff’s condition was so severe that she could never lift more than 5 pounds,

need to take a 15-minute break every half an hour, or be “off task” for over 41% of the day.

       Second, plaintiff was also examined by Dr. Fkiaras in September 16, 2015. He assessed

that plaintiff was in no acute distress; had a normal gait; did not use assisted devices; did not

need help changing for the exam or getting on or off the exam table; was able to rise from a chair

without difficulty; maintained a full range of motion in her upper and lower extremities; and had

intact hand and finger dexterity. Although his assessment was not as dire as Dr. Stein’s, Dr.

Fkiaras noted that plaintiff expressed experiencing sharp pain and that she claimed she could not

stand continuously for more than 10 minutes. Armed with this information, Dr. Fkiaras

nonetheless determined that plaintiff was only restricted from activities that required “great

exertion,” such as heavy lifting, carrying, pushing, and pulling. Unlike Dr. Stein, Dr. Fkiaras did




                                                  5
not find that plaintiff’s complaints warranted a finding that she could never lift more than 5

pounds or that she would need a 15-minute break every half an hour.

       Third, in February 2017, Dr. Hahn, determined that plaintiff exhibited a normal mental

status and ordinary motor strength in her extremities. Complaining only of back pain, plaintiff

did not express to him any issues of muscle weakness, severe joint stiffness, or severe pain.

Contrary to Dr. Stein’s determination, Dr. Hahn did not notice any remarkable cognitive

limitations for plaintiff. This evidence is incompatible with Dr. Stein’s assessment that plaintiff

suffered from a severe disability precluding her from performing light work on or before June

19, 2015, and that she would be “off task” for a significant portion of the day.

       Fourth, in March 2017, dissimilar to Dr. Stein’s restrictive assessment, Dr. Thyagarai

determined that plaintiff was in no acute distress, and had functional ranges of motion in all her

extremities; tenderness only in the cervical and lumbar spines; near to full muscle strength;

normal sensation; no joint, neck, or muscle pain or weakness; and noted that plaintiff only

complained of lower back and hip pain. During this visit, plaintiff did not mention any severe

pain or stiffness. Based on this information, it is again difficult to conclude that plaintiff could

never lift more than 5 pounds or needed to sit down ever half an hour.

       Fifth, Dr. Dolan and Dr. Nanduri both opined that plaintiff generally exhibited a normal

attention span, concentration and had an intact memory, undermining Dr. Stein’s specific finding

that plaintiff would be “off task” more than 41% of the day.

       Reviewing the foregoing information, along with the rest of plaintiff’s medical record,

Dr. Quinlan, a state agency medical consultant, opined that plaintiff could occasionally lift

and/or carry 20 pounds; frequently lift and/or carry 10 pounds; stand/walk at least 2 to 4 hours

per day; and sit with normal breaks for about 6 hours per day. He also concluded that plaintiff



                                                  6
had no manipulative limitations. Although not perfectly aligned with the various physicians, Dr.

Quinlan’s opinion is nevertheless more consistent with the substantial evidence in the record,

compared to Dr. Stein’s, especially since no other physician ever mentioned plaintiff’s inability

to walk for more than 1 hour a day, her need to constantly sit every half an hour, or that she

would be “off task” more than 41% of the time.

       On the other hand, it is exceedingly difficult, if not impossible, to reconcile Dr. Stein’s

opinion that plaintiff was precluded from even sedentary work beginning from June 19, 2015,

when multiple other physicians who also examined plaintiff during and after that date concluded

otherwise. Accordingly, because Dr. Stein’s medical opinion was inconsistent with the

overwhelming evidence in the record, the ALJ had “good reason” for affording limited weight to

Dr. Stein, while finding Dr. Quinlan more credible.



       C. Plaintiff’s Testimony

       Furthermore, the ALJ was not required to credit plaintiff’s testimony about the severity of

her pain and the functional limitations it caused. “Statements about your pain and other

symptoms will not alone establish you are disabled.” 20 C.F.R. § 404.1529(a). Thus, “[w]here

there is conflicting evidence about a claimant’s pain, the ALJ’s must make credibility findings.”

Snell v. Apfel, 177 F.3d 128, 135 (2d Cir. 1999).

       Here, the ALJ considered substantial evidence that undermined plaintiff’s testimony and

thus properly discredited her testimony. Plaintiff testified that she was functionally limited by

her fibromyalgia and had pain all over her body all over her body during the disputed period.

The ALJ did not find her testimony credible because plaintiff did not seek medical treatment

from Dr. Stein during the time she allegedly was suffering severe and chronic pain, despite his



                                                 7
recommendation that she return to see him “if necessary.” Although plaintiff sought treatment

from Dr. Stein in the months of March, May, and August 2015, and visited him again in July

2016 to obtain the questionnaire form at the request of her attorney, there were no treatment

records from Dr. Stein beginning from August 2015 until October 2017.

       Also, substantial evidence in the record specifically contradicts plaintiff’s testimony. For

example, she visited other physicians between October 2015 and March 2017 for lower back

issues; however, she never complained about “severe pain all over her body” (i.e., burning,

stabbing, chronic intense pain) during these medical examinations. Notably, the medical records

of Drs. Singh, Hahn, and Thyagarai are devoid of these specific and material complaints.

       Plaintiff’s failure to seek any medical attention for her alleged debilitating condition

throughout her entire body during the crucial time period is significant. See Arnone v. Bowen,

882 F.2d 34, 39 (2d Cir. 1989) (holding the Commissioner may properly attach significance to

plaintiff’s failure to seek medical attention during the crucial period); Diaz-Sanchez v. Berryhill,

295 F. Supp. 3d 302, 306 (W.D.N.Y. 2018) (“Where, as here, a claimant has sought little-to-no

treatment for an allegedly disabling condition, his inaction may appropriately be construed as

evidence that the condition did not pose serious limitations.”).

       In sum, plaintiff’s self-serving testimony was undermined by substantial evidence in the

record, and her failure to seek medical treatment from Dr. Stein, despite his recommendation to

her to return if necessary, serves as circumstantial evidence that her condition was not as severe

as she attempted to portray it during her testimony.




                                                 8
II.    Substantial Evidence

       Plaintiff also contends that there was no competent evidence to support the ALJ’s RFC

determination. As in most cases, the record is not entirely one-sided, but I reject plaintiff’s

contention and find there is more than substantial evidence.

       Judicial review of disability benefit determinations is governed by 42 U.S.C. §§ 421(d)

and 1383(c)(3), which expressly incorporates the standards established by 42 U.S.C. § 405(g).

In relevant part, § 405(g) adopts the familiar administrative law review standard of “substantial

evidence,” i.e., that “[t]he findings of the Commissioner of Social Security as to any fact, if

supported by substantial evidence, shall be conclusive.” Thus, if the Commissioner's decision is

supported by “substantial evidence” and there are no other legal or procedural deficiencies, his

decision must be affirmed. The Supreme Court has defined “substantial evidence” to connote

“more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). “In

determining whether substantial evidence supports a finding of the Secretary, the court must not

look at the supporting evidence in isolation, but must view it in light of the other evidence in the

record that might detract from such finding, including any contradictory evidence and evidence

from which conflicting inferences may be drawn.” Castano v. Astrue, 650 F. Supp. 2d 270, 277

(E.D.N.Y. 2009) (citation omitted).

       Here, there is “more than a mere scintilla” of evidence to support the ALJ’s conclusion.

Although the record demonstrated plaintiff’s generalized pain in the upper and lower extremities,

the ALJ also found that plaintiff’s impairments were not severe to the point to preclude a reduced



                                                  9
range of light work, relying on the opinion of Dr. Quinlan, who indicated plaintiff was able to sit,

stand, and walk for six hours in an eight-hour workday and to lift and carry 20 pounds

occasionally and 10 pounds frequently. 1

        More importantly, Dr. Quinlan’s opinion that plaintiff was able to sit and stand for

several hours throughout the day and lift and carry materials was corroborated by other

substantial medical evidence in the record: (1) Dr. Singh determined plaintiff had full motor

strength in her upper and lower extremities and a normal gait in March and May of 2015,

corroborating Dr. Quinlan’s determination that plaintiff was able to sit and walk for six-hours in

an eight-hour workday and lift or carry at least 10 pounds frequently; (2) Dr. Quinlan’s

assessment was also corroborated with the evidence contained in Dr. Fkiaras’ very thorough and

detailed medical report describing how plaintiff could walk without difficulty; needed no help

changing for exam or getting on or off the exam table; and was able to rise from her chair

without difficulty; (3) Dr. Hahn noted plaintiff had full motor strength in her extremities and had

not trouble walking or maintaining her balance in February 2017, bolstering Dr. Quinlan’s

determination that plaintiff had the ability to walk throughout the day with multiple breaks; and

(4) Dr. Thyagarai opined that plaintiff had functional ranges of motion in all extremities and full

muscle strength in March 2017, further corroborating Dr. Quinlan’s determination that plaintiff

maintain the RFC to perform light work.




1
  Although the ALJ incorrectly described Dr. Quinlan as an examining source, this mistake alone, does not warrant a
remand. See Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010) (holding remand is unnecessary where there is no
reasonable likelihood that remand will alter the ALJ’s determination). Also, Dr. Quinlan’s assessment was not only
based upon, but also consistent with, the substantial medical evidence in this case.

                                                        10
III.   Hypothetical Posed

       Lastly, plaintiff claims the ALJ’s hypothetical to the vocational expert (VE) was deficient

for two reasons: (1) it did not contain Dr. Stein’s limitation that plaintiff would be mentally “off

task” over 41% of the day; and (2) that the VE erroneously assumed simple, routine work was

the same as unskilled work. I disagree. When determining plaintiff’s RFC, the ALJ’s

hypothetical was not improper and the ALJ properly relied on the vocational expert’s testimony

that an individual with comparable limitations to plaintiff could perform a myriad of jobs

available in the national economy.

       Contrary to plaintiff’s assertion, an ALJ is not required to include in her hypothetical

symptoms and limitations that she has reasonably rejected. See Priel v. Astrue, 453 F. App’x 84,

87-88 (2d Cir. 2011) (citation omitted). In this case, the overall record did not support the

extreme limitation that plaintiff would be “off task” for over 41% of the day beginning from June

2015. Plaintiff did not specifically seek mental health treatment until March 2017, the month of

her 55th birthday; Dr. Stein’s mental status findings concerning plaintiff were unremarkable until

August 2015; and he did not even mention plaintiff being “off task” until July 2016, the date he

was asked to complete a check box questionnaire by plaintiff.

       More importantly, substantial evidence in the record contradicted Dr. Stein’s minority

opinion and thus the ALJ properly excluded it from the hypothetical posed to the VE. First, in

May 2015, Dr. Singh completed a neurological examination of plaintiff and reviewed her MRI

results, which “revealed normal,” also documenting that plaintiff exhibited a normal attention

span and concentration. Second, in September 2015, Dr. Dolan conducted a detailed mental



                                                 11
status examination of plaintiff and opined that she was able to follow and understand simple

directions; learn new tasks; make appropriate decisions; and adequately relate with others. And,

third, Dr. Nanduri’s examination of plaintiff in December 2017 revealed that plaintiff had a

normal attention span, concentration and an intact memory.

       And plaintiff’s contention that the VE erred by assuming simple, routine work was the

same as unskilled work is also unpersuasive. Unskilled work is worked that “needs little or no

judgment to do simple duties that can be learned on the job in a short period of time.” 20 C.F.R.

§ 404.1568(a). The Second Circuit has held that carrying out simple instructions falls within the

scope of performing unskilled work. See Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010)

(“The ALJ found that Petitioner’s mental condition did not limit her ability to perform unskilled

work, including carrying out simple instructions [.]”).

       Based on the medical records, the ALJ, relying on the vocational expert’s testimony, had

substantial evidence to conclude plaintiff could perform the duties of a routing clerk, officer

helper, and/or order caller. The findings of Drs. Singh, Dolan, and Nanduri, as I noted above, all

demonstrated plaintiff had a normal attention span, concentration and an intact memory, so the

ALJ’s ultimate decision, notwithstanding the exact wording of the posed hypothetical or the

VE’s word choice, would remain the same. See id. (remand is unnecessary where there is no

reasonable likelihood that remand will change the ALJ’s determination).

                                         CONCLUSION

       Plaintiff’s motion for judgment on the pleading [13] is denied, and the Commissioner’s




                                                 12
cross-motion for judgment on the pleading [17] is granted. The complaint is dismissed. The

Clerk is directed to enter judgment accordingly.

SO ORDERED.
                                              Digitally signed by Brian M.
                                              Cogan
                                             ____________________________________
                                                             U.S.D.J.
Dated: Brooklyn, New York
       December 28, 2019




                                               13
